NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT


PHILIP MORRIS USA INC. and R.J.              )
REYNOLDS TOBACCO COMPANY,                    )
                                             )
             Appellants,                     )
                                             )
v.                                           )         Case No. 2D17-3877
                                             )
JOHN A. BROWN, as Personal                   )
Representative of the Estate of Maria        )
Joyce Brown,                                 )
                                             )
             Appellee.                       )
                                             )
                                             )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Geoffrey J. Michael of Arnold & Porter
Kaye Scholer LLP, Washington, DC; and
Scott A. Chesin of Mayer Brown LLP,
New York, NY, for Appellant Philip Morris
USA Inc.

Charles R.A. Morse of Jones Day,
New York, N.Y; and Marie A. Borland
and Troy A. Furman of Hill, Ward &
Henderson, P.A., Tampa; and Stephanie
E. Parker and John M. Walker of Jones
Day, Atlanta, GA, for Appellant R.J.
Reynolds Tobacco Company.

David A. Sales and Daniel R. Hoffman
of David J. Sales, P.A., Sarasota; and
Eric D. Roslansky and Steven C. Ruth
of The Ruth Law Team, St. Petersburg;
and Brent Bigger of Knoph Bigger,
Tampa, for Appellee.


PER CURIAM.


            Affirmed.


MORRIS, BLACK, and SALARIO, JJ., Concur.




                                        -2-